NOT FOR PUBLICATION                          FILED
                    UNITED STATES COURT OF APPEALS                        JAN 14 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

HMONG I, a fictitious name, on behalf of        No.    17-16828
herself and as representative of members of
a class of similarly situated claimants,        D.C. No.
                                                2:15-cv-02349-TLN-AC
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

LAO PEOPLE'S DEMOCRATIC
REPUBLIC; et al.,

                Defendants-Appellees,

 v.

UNITED STATES OF AMERICA and
CENTRAL INTELLIGENCE AGENCY,

                Movants.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                           Submitted December 19, 2018**
                              San Francisco, California


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Before: BOGGS,*** PAEZ, and OWENS, Circuit Judges.

      Plaintiff brought this action under the Alien Tort Statute, 28 U.S.C. § 1350

(“ATS”), for atrocities allegedly committed by Defendants in Laos as part of a

campaign to destroy the Hmong people. Plaintiff appeals the district court’s order

dismissing her complaint for lack of subject-matter jurisdiction.1 She challenges

the denial of her motion for entry of default judgment and her motion for leave to

amend. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      We review de novo a district court’s dismissal for lack of subject-matter

jurisdiction. Corrie v. Caterpillar, Inc., 503 F.3d 974, 979 (9th Cir. 2007). We

review for abuse of discretion a district court’s denial of a motion for leave to

amend. Cafasso, v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1058 (9th Cir.

2011).

      The ATS “provides district courts with jurisdiction to hear certain claims,

but does not expressly provide any causes of action.” Kiobel v. Royal Dutch

Petroleum Co., 569 U.S. 108, 115 (2013). We use a two-step framework to

analyze ATS claims. Doe v. Nestle, S.A., 906 F.3d 1120, 1125 (9th Cir. 2018).



      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
1
 We construe the district court’s order filed on August 18, 2017, and the August
18, 2017 Judgment as a dismissal for failure to demonstrate federal jurisdiction
under the ATS.

                                          2
“First, we determine ‘whether the [ATS] gives a clear, affirmative indication that it

applies extraterritorially.’” Id. (quoting RJR Nabisco, Inc. v. European Cmty., 136
S. Ct. 2090, 2101 (2016)). The Supreme Court “already answered that the

‘presumption against extraterritoriality applies to claims under the ATS, and that

nothing in the statute rebuts that presumption.’” Id. (quoting Kiobel, 569 U.S. at

124).

         “Because the ATS is not extraterritorial, then at the second step, we must

ask whether this case involves a domestic application of the statute, by looking to

the statute’s focus.” Id. (internal quotation marks and citation omitted). As part of

this analysis, we “determine whether there is any domestic conduct relevant to

plaintiffs’ claims under the ATS.” Id. (internal quotation marks and citation

omitted).

        The district court did not err in concluding that the allegations in the original

complaint failed to establish subject-matter jurisdiction under the ATS because

Plaintiff did not allege any domestic conduct in the initial complaint. See Kiobel,
569 U.S. at 124–25; see also Mujica v. AirScan Inc., 771 F.3d 580, 594 (9th Cir.

2014) (noting “[i]f all the relevant conduct occurred abroad, that is simply the end

of the matter under Kiobel”) (citation omitted). Because Plaintiff does not allege

facts sufficient to establish federal jurisdiction, the district court could not have

granted her default judgment. See Arbaugh v. Y&H Corp., 546 U.S. 500, 514


                                            3
(2006) (“[W]hen a federal court concludes that it lacks subject-matter jurisdiction,

the court must dismiss the complaint in its entirety.”). Therefore, the district court

did not err in denying Plaintiff’s motion for entry of default judgment.

      The district court did not abuse its discretion in denying leave to file an

amended complaint because the additional allegations in the proposed amended

complaint are insufficient to establish jurisdiction under the ATS. While the

proposed amended complaint includes allegations of domestic conduct, these

allegations are not relevant to the alleged claims under the ATS.2 See Doe, 906
F.3d at 1125–26.

      AFFIRMED




2
  We grant Plaintiff’s request for judicial notice of U.S. House of Representatives
Bill H.R.4716-Hmong Veterans’ Service Recognition Act and US Senate Bill
S.1179-Hmong Veterans’ Service Recognition Act so far as it pertains to taking
judicial notice of the existence of the bills. See Fed. R. Evid. 201; Lee v. City of
Los Angeles, 250 F.3d 668, 688–89 (9th Cir. 2001).



                                          4